UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6561



JAMES DONNIE SKELTON,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; JOHN L. LAMANNA,

                                           Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    G. Ross Anderson, Jr., District
Judge. (9:06-cv-00247-GRA)


Submitted: August 31, 2006                 Decided: September 7, 2006



Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Donnie Skelton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James Donnie Skelton appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § § 2241 (2000) petition.     The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000).     The magistrate judge recommended

that relief be denied and advised Skelton that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Skelton failed to object to the magistrate

judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.    Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985). Skelton has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED


                                - 2 -